Citation Nr: 1023661	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  03-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to 
November 1974 and April 1975 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was originally before the Board in September 2005 
and then again in August 2008, when it was remanded for 
further development.  The August 2008 Board remand order 
instructed the VA to obtain records, if possible, and to 
schedule the Veteran for a VA examination.  As discussed 
below, the records identified by the remand order have been 
obtained to the extent possible, and the Veteran underwent a 
VA examination in March 2009 that was adequate for VA 
adjudication purposes.  The Board finds that the AMC has 
substantially complied with its remand order, and the Board 
may proceed to adjudicate upon the merits of this case.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).  

The Veteran and his spouse testified in a Video Conference 
hearing before the undersigned Acting Veterans Law Judge in 
June 2008; a transcript of that hearing is associated with 
the claims file.  The Veteran also testified in a Travel 
Board hearing in March 2005 before an Acting Veterans Law 
Judge no longer with the Board; a transcript of that hearing 
is also of record.

This case was previously characterized as a claim for service 
connection for disability of the thoracolumbar spine 
disability (see supplemental statement of the case dated in 
April 2010), and before that was termed a claim for service 
connection for a low back condition or low back disability.  
In order to facilitate a decision on the merits of this 
appeal, the Board has split that issue into two separate 
claims, one for disability of the thoracic spine and one for 
disability of the lumbar spine, as set forth on the title 
page of this decision.

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with mild spondylosis 
of the thoracic spine.

2.  The Veteran suffered a back injury during service in 
1973.

3.  The preponderance of the evidence demonstrates that the 
Veteran's thoracic spine disability is a result of his back 
injury in service.

4.  The Veteran is currently diagnosed with disability of the 
lumbar spine, to include degenerative disc disease (DDD) and 
a bulging disc in the lumbar spine.

5.  There is no objective evidence of any degenerative 
arthritis of the Veteran's lumbar spine within one year of 
discharge from service.

6.  The preponderance of the evidence demonstrates that the 
Veteran's symptomatology associated with his back injury in 
service was not continuous since that time.

7.  The preponderance of the competent evidence of record 
demonstrates that the Veteran's current lumbar spine 
disability is not a result of his injury in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
thoracic spine disability have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for establishing service connection for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
February 2003 letter, regarding what information and evidence 
is needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The Veteran was provided with an additional 
letter reiterating the similar information in October 2005, 
after the first Board remand in September 2005.  In 
accordance with the Board's August 2008 remand order, the 
Veteran was provided a September 2008 letter which reiterated 
information similar to that described above, but which 
additionally informed the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  See Dingess, supra.  The claim 
was last adjudicated in April 2010.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, transcripts from the March 2005 and June 
2008 hearings, and lay statements.

During his hearings and on appeal, the Veteran stated that he 
sought treatment at VA prior to 1995, the date of the 
earliest VA treatment records associated with the claims 
file.  VA has exhausted all efforts to procure VA records 
prior to 1995.  As the Veteran was informed in an April 2010 
statement of the case, VA records of treatment dating back to 
March 1994 were located.  In a December 2009 letter from the 
Saginaw, Michigan, VA Medical Center, it is indicated that 
the Veteran's chart began in 1993; thus, it is reasonably 
certain that records of claimed VA treatment dating from 1983 
to 1987 do not exist or have been lost or destroyed, and that 
further attempts to obtain them would be futile.  The Veteran 
also indicated that he is receiving Social Security 
Administration (SSA) benefits, but a formal reply from SSA in 
March 2007 indicated that after an exhaustive and 
comprehensive search they were unable to locate the Veteran's 
folder.  Thus it is reasonably certain that such records have 
been lost or destroyed or that further attempts to obtain the 
SSA records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An 
opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The March 2009 VA examination 
afforded in this matter was adequate for rating purposes, as 
it included a review of the claims file, a detailed 
examination of the Veteran, taking of an accurate history and 
a detailed rationale for findings that the Veteran's current 
lumbar spine disability was not related to chronic back pain 
he experienced during active service.  To the extent 
disability of the thoracic spine was not discussed at the 
March 2009 VA examination, this was no more than non-
prejudicial error, as the Board today grants entitlement to 
service connection for disability of the thoracic spine.  

As discussed above, VA has considered and substantially 
complied with the provisions of the VCAA.  The Veteran was 
notified and aware of the evidence needed to substantiate his 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process by submitting 
evidence and argument, as well as presenting for VA 
examinations and Board hearings.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background

Clinical evaluation of the Veteran's back was normal upon 
entrance into active service, as shown by the Veteran's 
September 1971 enlistment examination.  In June 1973 the 
Veteran began complaining of lower back pain during military 
service for the previous two months.  At that time he was 
diagnosed with lumbosacral strain.  The Veteran again 
complained of low back pain for the previous month in 
December 1973, at which time he was diagnosed with chronic 
mild strain.  The Veteran again complained of low back pain 
with onset two days prior to treatment in March 1974.  The 
Veteran was diagnosed with mild lumbosacral strain at that 
time.  The Veteran's complaints of low back pain during 
service continued in May 1974, at which time the Veteran was 
seen for an orthopedic consult.  An x-ray was taken in June 
1974 which was within normal limits.  The Veteran was 
diagnosed with chronic back strain.  The doctor felt that the 
Veteran was fit for full duty, but noted that the Veteran was 
to be given "light duty" as seen fit.  

The Veteran was admitted to the hospital in July 1974 with a 
diagnosis of low back strain.  It was noted that the Veteran 
injured his back in a fall against a railing a year prior to 
hospital admission.  The Veteran gave a history of low back 
pain since that incident, and reported that the pain is 
associated with long periods of sitting, standing, or heavy 
lifting and is improved with lying down.  The Veteran was 
placed on bedrest for 10 days in the hospital and was 
discharged with a diagnosis of chronic lumbosacral strain.  
The Veteran's separation examination in November 1974 noted 
that the Veteran's back was abnormal, particularly noting the 
Veteran's diagnosis of chronic lumbar strain, which was not 
considered disabling.  

The Veteran's back was noted as being normal on reenlistment 
on an April 1975 examination, at which time the Veteran did 
not report any recurrent back pain.  The Veteran's back was 
also noted as normal in January 1977 and September 1982 
examinations, although the Veteran reported a history of 
recurrent back pain, and that he experienced back pain in 
1973, on his September 1982 examination.  The Veteran's 
separation examination in December 1982 indicated that 
clinical evaluation of the Veteran's spine was normal.  

The Veteran has not indicated that he sought treatment for 
his back between discharge in November 1974 and April 1975, 
and there are no service treatment records which indicate 
that the Veteran continued to complain of back pain following 
November 1974.  

In his testimony during his hearings, the Veteran reported 
that he injured his back in service when he fell downstairs 
on a ship when someone threw a box to him.  He indicated that 
as a result of the fall he lost consciousness and was 
admitted to the hospital for a week.  The Veteran reported 
that after release from the hospital he was placed on light 
duty for the remainder of his service.  He further testified 
that he has had back pain since that time.

The Veteran also indicated that he sought treatment at a 
private hospital in New Orleans, Louisiana, in 1984.  That 
hospital was damaged and closed as a result of Hurricane 
Katrina and all of its records were destroyed.  However, VA 
medical records from 1995 indicate that the Veteran was being 
followed at that private hospital at that time for other 
conditions, but do not specifically confirm that the Veteran 
was seen at that private hospital for any back condition or 
when the Veteran began being treated at that facility.

Also during his hearings and on appeal, the Veteran has 
further stated that he sought treatment at VA prior to 1995, 
the date of the earliest VA treatment records associated with 
the claims file at the time of the hearings.  VA has 
exhausted all efforts to procure VA records prior to 1995.  
As the Veteran was informed in an April 2010 statement of the 
case, records of treatment dating back to March 1994 were 
located.  In a December 2009 letter from the Saginaw, 
Michigan, VA Medical Center, it is indicated that the 
Veteran's chart began in 1993; thus, it is reasonably certain 
that records of claimed VA treatment dating from 1983 to 1987 
do not exist or have been lost or destroyed, and that further 
attempts to obtain them would be futile.  The Veteran also 
indicated that he is receiving Social Security Administration 
(SSA) benefits, but a formal reply from SSA in March 2007 
indicated that after an exhaustive and comprehensive search 
they were unable to locate the Veteran's folder.

However, the Veteran has submitted two lay statements from 
his ex-girlfriend and his sister which indicate that the 
Veteran complained of back pain and regularly sought 
treatment for that back pain from 1981 through 1999, when he 
moved to Michigan.  Private and VA treatment records since 
1995 demonstrate that the Veteran has intermittently sought 
treatment for his back pain.  Particularly, VA records 
demonstrate that the Veteran was first diagnosed with early 
degenerative disc disease (DDD) in his lumbar spine in 
September 1995 and with degenerative arthritis in May 1996.  
The Veteran underwent a general medical VA examination in 
July 1996, at which time the Veteran reported that his back 
hurt all the time, but did not give any specific injury 
history at that time.  He was diagnosed with degenerative 
arthritis.  

Additionally, the Veteran was seen in the neurosurgery 
department of VA in November 1999.  At that time the chief of 
neurosurgery indicated that the Veteran reported back pain 
since 1976.  The Veteran further reported falling onto a 
concrete floor when he was in the service and that he has 
some back pain since that time, which began to worsen in 
1989.  The Veteran was shown to have tenderness on 
examination over the intrascapular thoracic spine as well as 
over the L4-5 and 
L5-S1 spinal segments.  X-rays of the lumbar spine showed a 
disc space narrowing at the L4-5 and a Magnetic Resonating 
Image (MRI) showed a bulge at the 
L4-5 spinal segment.  The neurosurgeon indicated that he was 
going to obtain an MRI of the thoracic spine.  That December 
1999 MRI of the Veteran's thoracic spine was unremarkable.

The Veteran underwent a VA examination of his back in 
February 2002.  The Veteran reported that he had a painful 
lower back and that he could not sit for a long period of 
time.  He indicated that at that time his back problem had 
been bothering him for the last 10 years.  The Veteran 
further reported that he injured his back in service in 1974 
or 1975 when he was trying to catch a box another person 
threw to him.  He slipped and fell and the box landed on top 
of him.  He indicated that he spent two weeks in the hospital 
with bedrest, and indicated that he was on light duty until 
discharge in 1983.  He reported having trouble with his back 
at discharge, but that he was able to work for a while, until 
1993 when he had to stop working due to the pain in his back.  
X-rays from that examination revealed that the Veteran had 
DDD of the lumbosacral spine at the L4-5 spinal segment.  The 
VA examiner noted that there was no evidence of radiculopathy 
or peripheral neuropathy at that time.  The VA examiner 
opined that the Veteran's DDD has no relationship to the 
history of the lumbosacral strain he suffered in service.

VA treatment records from March and April 2003 indicate that 
an x-ray of the Veteran's thoracic spine demonstrated 
evidence of mild spondylosis of the thoracic spine.  The VA 
doctor indicated at that time that the Veteran had been seen 
for pain in service relating to a fall while on a ship.  The 
Veteran had reported that he fell and was hospitalized for 
approximately two weeks before being returned to light duty.  
The VA doctor opined that it was more probable than not that 
the thoracic spinal changes were related to the Veteran's 
injury in service.

The Veteran underwent another VA examination of his back in 
May 2007.  The VA examiner extensively reviewed the Veteran's 
service treatment records including all of the records noted 
above.  The Veteran reported that he injured his back when he 
fell down two flights of stairs on a ship.  He stated he 
spent approximately a week and a half in the hospital, was on 
heavy medications until he left the military, and that he was 
on light duty until his discharge from service.  The Veteran 
indicated that he returned to New Orleans and began work as a 
security officer at a hospital before seeking treatment at a 
private hospital and then at a VA Medical Center in 1988.  
The Veteran indicated that he worked in a meat department and 
as a security officer after leaving service, but that he 
retired on Social Security Administration disability benefits 
in 2001.  On examination, the Veteran was diagnosed with DDD 
of the lumbar spine.  The VA examiner opined that the 
Veteran's DDD was not related to service because there was no 
documentation of the injury at the point where the injury was 
to have occurred, there are conflicting stories as to how the 
injury occurred, and there were no complaints or treatment in 
the record from 1974 through 1999.  

The Veteran also underwent a VA examination of his back in 
March 2009, in accordance with the Board's August 2008 remand 
order.  The Veteran reported during this examination that he 
injured his back when he was thrown a box, which he caught 
but staggered backwards and fell down two flights of stairs 
while in service in 1973.  The Veteran further reported being 
treated throughout his military service for his chronic back 
strain injury.  The Veteran denied any other injury to his 
back, and indicated that he worked as a security guard after 
discharge from service.  

The VA examiner noted that she reviewed the Veteran's claims 
file in a page-by-page fashion, and indicated that the 
service treatment records indicated treatment for a chronic 
lumbar strain while on active duty.  A September 2007 report 
of CT scan was reviewed during this examination, by which the 
Veteran was found to have a bulging annulus fibrosis with 
thickening ligamentum flavum and facet joint arthropathy 
resulting in spinal stenosis at the L3-4 and L4-5 levels. 

Following examination, the VA examiner opined that the 
Veteran's back condition was not caused by or a result of his 
injury in service.  The VA examiner noted that the Veteran 
was treated in service in 1974, but that there was no 
documentation after 1974 of any treatment for low back pain 
in service, specifically pointing to the Veteran's 
examinations in April 1975, January 1977, and September and 
December 1982, where the Veteran's spine was normal.  She did 
note that the Veteran indicated in September 1982 that he had 
recurrent back pain since 1973, noting that the examiner at 
that time did not comment on that notation and found the 
Veteran's spine to be normal.  She noted that there was no 
documentation of chronic back pain following service 
discharge, until 1999.  Treatment in 1999, she noted, was 
related to a back injury in 1978 or 1979.  She further noted 
that the Veteran had reported on other visits that he 
reported pain beginning two years priors to that treatment.  

The VA examiner concluded that the Veteran's current lumbar 
disc herniation was not due to the Veteran's injury in 
service.  She observed that lumbar disc herniation was due to 
trauma and that "if in fact the Veteran ha[d] sustained a 
lumbar disc injury while [in service, he] would have required 
treatment during his entire military career and there would 
be documentation in his [service treatment records] of 
treatment from 1974 to 1982."  She further noted that there 
was no documentation in the service treatment records during 
that period of time.  She also stated that there would have 
been a limited range of motion of the Veteran's back in the 
1975, 1977, and 1982 examinations, but that the Veteran's 
spine was normal during those examinations.  She elaborated 
that a significant factor in this case was the 
inconsistencies in the medical record.

Service Connection for a Thoracic Spine Disability

The Veteran was diagnosed in April 2003 as having a 
"current" disability for VA adjudication purposes of mild 
spondylosis of the thoracic spine.  See McClain v. Nicholson, 
21 Vet. App. 319, 321-323 (2007) (requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim). 

The Board notes that the Veteran has provided several 
accounts as to how an in-service back injury occurred, to the 
detriment of his credibility.  There are several 
inconsistencies in these accounts, including whether the 
Veteran experienced pain while lifting boxes or fell against 
a railing, as documented in the service treatment records; or 
by falling onto a concrete floor during service and 
experiencing back pain since 1979, is he indicated by history 
in 1999; or falling down two flights of steps, as contended 
at his May 2007 and March 2009 VA examinations.  However, 
service treatment records do document that the Veteran 
injured his back after falling against a railing in service 
and sought treatment for that injury to his back, with a 
diagnosis of chronic lumbosacral strain.  

However, the service treatment records do demonstrate that 
the Veteran sought treatment during service and was diagnosed 
with chronic lumbosacral strain.  Back pain while lifting 
boxes and an injury to the back after falling against a 
railing are documented.  While the Board notes that no 
specific injury to the Veteran's thoracic spine is noted in 
service or by the Veteran's testimony itself (i.e. the 
Veteran did not specifically testify to a thoracic spine 
injury during service), there are service treatment records 
indicating that his back began to hurt in December 1973 while 
lifting boxes.  In connection with opinion provided in April 
2003 by a VA physician, as to whether the Veteran's thoracic 
spine disability was related to in-service injury, the 
Veteran recounted only that he had fallen during service, but 
that he did not recount the detailed of the fall.  This is a 
far more credible history than the histories provided at 
later dates that he fell down two flights of steps, for 
example; and a fall against a railing is corroborated in the 
service treatment records.  

The Board therefore finds that the history relied upon by the 
April 2003 VA physician, that the Veteran injured his back in 
service in a fall of undetermined nature, is credible, and 
resolves all doubt in his favor as to whether the Veteran's 
thoracic spine was specifically injured in service.  
Therefore, this case turns on whether there is a nexus 
between the Veteran's currently-diagnosed thoracic spine 
disability and his back injury in service.  

The Board finds that such a link is shown by the evidence of 
record.  Specifically, the Board points to the April 2003 VA 
doctor's opinion, based on a reasonable history, as discussed 
above, that the Veteran's mild spondylosis of thoracic spine 
is more probable than not the result of the Veteran's injury 
in service.  No other medical opinion specifically addresses 
the Veteran's thoracic spine and the relationship of the 
diagnosed disability to service.  

In short, while there are large inconsistencies in the 
Veteran's accounts as to how his injury in service occurred, 
as will be discussed at length below, it is clear that the 
Veteran experienced thoracolumbar spine symptoms in service, 
and that at least an approximate balance of the competent 
medical evidence demonstrates that the Veteran's currently 
diagnosed spondylosis of the thoracic spine is more likely 
than not a result of an in-service injury.  

Accordingly, by resolving the benefit of the doubt in favor 
of the Veteran, the Board finds that service connection for 
spondylosis of the thoracic spine is warranted based on the 
current evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.

Service Connection for a Lumbar Spine Disability

On appeal, the Veteran asserts that his lumbar spine 
disability was incurred in or a result of service.  The 
Veteran is currently diagnosed with DDD of the lumbar spine 
and a bulging disc at the L4-5 spinal segment.  The Board 
notes that the Veteran's degenerative arthritis was first 
objectively diagnosed in 1996, well outside the year time 
period after discharge in which the Veteran's arthritis can 
be presumed to have been incurred in service.  Thus, service 
connection cannot be granted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.  However, the Veteran may still 
establish service connection under other service connection 
principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Service treatment records reveal that the Veteran was treated 
for low back strain beginning in 1973, in association with a 
history of heavy lifting, and had intermittent treatment for 
chronic lumbosacral strain in service until he was discharged 
in November 1974.  In December1973 he indicated by history 
that he began to experience this pain while lifting boxes in 
June 1973.  In July 1974, he was hospitalized and treated 
with bedrest for 10 days.  At the hospitalization he provided 
a history of having struck his back against a railing about 
one year prior. 

However, the objective evidence of record demonstrates that 
following November 1974, the Veteran noted a history of back 
pain a single time during the September 1982 examination, and 
that was a specific history of back pain in 1973.  At no 
other time did the Veteran complain of or seek treatment for 
lumbosacral strain or any other low back pain or injury 
during his second period of military service.  

The Veteran was seen in the neurosurgery department of VA in 
November 1999 and the chief of neurosurgery indicated that 
the Veteran reported back pain since 1976; the Veteran 
further reported falling onto a concrete floor when he was in 
the service and that he had some back pain since that time, 
which began to worsen in 1989.  At a VA examination in May 
2007 the Veteran indicated that he had fallen down two 
flights of steps during service.  At the VA examination in 
March 2009, the Veteran reported that he injured his back 
when he was thrown a box, which he caught but staggered 
backwards and fell down two flights of stairs while in 
service in 1973.  

By comparison, the service treatment records reflect by 
history that the Veteran complained of low back pain while 
lifting boxes in June 1973 and that he experience back pain 
after striking his back against a railing in mid-1973.  

The conflicting post-service accounts of in-service injury, 
and their inconsistency with histories in the service 
treatment records, render the post-service accounts as to the 
nature and severity of the Veteran's in-service injury not 
credible.  Based on this negative credibility determination, 
the Board finds that it is unlikely that the Veteran hurt his 
back falling down two flights of stairs or falling onto a 
concrete floor during service.  This negative credibility 
determination also greatly undermines the Veteran's 
statements on appeal that his low back symptomatology was 
continuous since the time of his injury in service.  

Further, there are several years between the Veteran's 1973 
injury and last complaint of symptoms for that injury in 
November 1974, and any complaint of back pain after service 
in 1995.  In light of the discrepancies as to the nature and 
severity of the claimed in-service injury, even if the Board 
accepted that Veteran's lay testimony of treatment at a 
private hospital after service in 1984, the Board still finds 
significant the ten-year gap where the Veteran, who was in 
service for eight of those years, did not seek treatment for 
or complain of any back problems on numerous occasions of 
treatment of other conditions and service department physical 
examinations.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider).  

Lay statements from the Veteran's sister and ex-girlfriend 
provided in May 2009 indicate that the Veteran complained of 
back pain in 1981, at the earliest, which is still well after 
the claimed injury or injuries in 1973 or 1976.  Thus, the 
Board finds that these statements are inadequate to relate by 
way of continuity of symptomatology the Veteran's lumbar 
spine disability to his claimed in-service injuries.  
Further, the statements provide for no distinction between 
what may have been symptoms of thoracic spine disability, 
which the Board has found service-connected herein, and 
symptoms of lumbar spine disability.

Thus, this issue turns on whether the Veteran's currently 
diagnosed lumbar spine disabilities are related to the 
Veteran's in-service lumbosacral strain.  Generally, where 
the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 
(1999) (where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue).

The May 2007 VA examiner's opinion which stated that the 
Veteran's DDD of the lumbar spine was not caused by or a 
result of service.  That examiner thoroughly examined the 
Veteran's service treatment records and post-service 
treatment records.  She noted that the Veteran's treatment 
records were void of any treatment for his back from 1974 
until 1999, and she noted, in what the Board finds to be a 
legitimate factor, the conflicting accounts as to how the in-
service injury occurred; further, she noted that there were 
no complaints or treatment in the record from 1974 through 
1999.  The Board finds that this medical opinion is well-
reasoned and based on a reasonable history, given the 
reasonable questioning of the Veteran's credibility by the 
examiner; the examination report is therefore afforded 
significant probative weight.
  
In light of the lack of credibility of the Veteran due to 
differing accounts of the nature and severity of his in-
service back injury, as discussed above, his accounts of 
continuity of symptomatology since service also rendered not 
credible, as they are part and parcel of his overall account 
of the severity of the in-service injury and the likely long-
term consequences of such an injury.  As a result, the Board 
finds that lack of objective medical evidence to corroborate 
continuity of symptomatology until many years after service 
is a factor that weights significantly against his claim for 
service connection for lumbar spine disability. 

Further, the Board cannot be sure of the reliability of the 
lay accounts provided by the Veteran in connection with 
written observations made by his girlfriend and sister in 
March 2009, over 25 years after discharge from active 
service; the probative value of their accounts, which are far 
from contemporaneous to service and are likely influenced by 
the Veteran's asserted history, are also significantly 
diminished as a result.  Overall, weighing the lack of 
credibility and diminished probative value of the lay 
accounts in this matter against the lack of contemporaneous 
evidence of symptoms between 1975 and 1995, and the March 
2009 VA medical opinion stating that the Veteran would have 
required continuous treatment from 1973 forward had the 
initial injury been one so severe as to be related to the 
current lumbar spine disability, the Board finds that the 
preponderance of the evidence is against a finding of 
continuity of symptomatology from active service forward.

The March 2009 VA examiner elaborated upon the lack of a 
relationship between the Veteran's currently diagnosed lumbar 
spine disabilities and service.  She also noted the lack of 
any back treatment between 1974 and 1999.  She further noted 
that any disc herniation in service would have required on-
going treatment after it occurred and would have functionally 
limited the Veteran's spinal range of motion.  This is a 
medical opinion that an injury so as to give rise to the 
types of symptoms that would relate the current lumbar spine 
disability to service would have necessitated continuous 
medical treatment during the remainder of the Veteran's 
period of active service and thereafter.  She further 
specifically noted the discrepancies in the Veteran's account 
of the nature and severity of his in-service injury as a 
factor weighing against a relationship between active service 
and current lumbar spine disability; although her opinion in 
this regard was in significant part  a finding of fact that 
that must be made by the Board, the point is a sound one, 
and, as discussed above, the Board concurs that the 
inconsistencies in the Veteran's accounts of in-service 
injury weigh heavily against his claim to the examiner that 
he staggered and fell down two flights of steps during 
service.  It is more likely that he experienced back pain 
upon lifting boxes in June 1973, as noted in December 1973 
service treatment records, and striking his back on a railing 
in 1973, as noted by history in 1974.  

Further, the March 2009 VA examiner specifically pointed to 
the Veteran's normal spine in the April 1975, January 1977, 
and September and December 1982 examinations.  She noted that 
the Veteran reported history of recurrent back pain in 1973 
during the September 1982 examination, but also noted that 
the medical examiner at that time noted the spine was normal.

The Board finds that the March 2009 VA examiner conducted a 
very thorough review of the claims file, conducted a thorough 
examination, and directly acknowledged and addressed the 
significance of factual discrepancies in the record.  Her 
factual findings and opinion were well-reasoned and did not 
sidestep difficulties in the record or evidence that tended 
to support the Veteran's claim.  As such, her opinion that 
the Veteran's current lumbar spine disability was not related 
to active service carries an extremely high probative weight.  
See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 
(2008) (finding in part that factors affecting the probative 
value of a physician's opinion include acknowledgement of key 
pertinent medical evidence and whether a reasoned medical 
explanation is provided.)   

The Board acknowledges that the May 2007 and March 2009 VA 
examinations were conducted by nurse practitioners, but the 
reports of examination are, in accordance with VA policy, 
cosigned by a VA physician, and the thoroughness and detail 
of the reports reflects adequate competence to provide the 
opinions rendered, particularly as endorsed by the 
cosignature of a physician.

Given the weight of the foregoing competent evidence, the 
Board finds that the evidence preponderates against a finding 
of service connection for disability of the lumbar spine.  
Accordingly, service connection for lumbar spine disability 
is not warranted.  See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for service connection for disability of the 
lumbar spine, that doctrine is not applicable in final 
resolution of the instant appeal as to the issue of 
entitlement to service connection for disability of the 
lumbar spine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for spondylosis of the thoracic spine is 
granted.

Service connection for lumbar spine disability is denied.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


